HUTCHESON, Circuit Judge
(concurring specially).
If the property taken by the transferee had not been sufficient to pay the interest assessment, and the taxpayer had had to pay it out of his own funds, I should agree with the Tax Court that the taxpayer was personally liable for the interest and that in paying it he paid a debt entitling him to the deduction he claimed. A transferee of property, of a value sufficient only to pay a tax charged on it, cannot take it and by withholding payment of the tax get the use of the property free of liability for interest by the simple expedient of claiming that the interest was not a debt of his but of the succession, and the succession being insufficient to pay it, the interest is not collectible. No such facts exist here, however. The property the transferee took was ample in value to pay both the original tax and the interest assessed upon it. The assessment was made against the succession. To get it, the Commissioner pursued not the transferee personally but tihe property of the succession in his hands. In.these circumstances, the payment of the interest was not the payment by the transferee of a debt due by him, and he was not entitled to a deduction on account thereof. I, therefore, concur in the judgment of reversal.